DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
 	The terminal disclaimers filed on 2/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10348217, 9143056 or 9263971 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Response to Arguments
 	Applicant’s arguments received 2/26/21 with respect to the amended claims have been considered. The amendment and terminal disclaimers have overcome the double patenting rejections.
Allowable Subject Matter
 	Claims 3-16 are allowed. The following is an examiner’s statement of reasons for allowance:
 	The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, providing a local controller coupled to each bridge inverter stage providing the control signals to each bridge inverter stage to output a sinusoidal voltage waveform, each local controller coupled to a communication transceiver; providing a system controller communicating with each local controller communication transceiver, the system controller generating system control signals for configuration, synchronization, activation, deactivation and operating 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRY R BEHM/Primary Examiner, Art Unit 2839